            Case 1:21-cv-06408-JGK Document 1 Filed 07/27/21 Page 1 of 12




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

KINGDOM OF BELGIUM, FEDERAL PUBLIC
SERVICE FINANCE,

                        Plaintiff,
       v.
                                                             Case No. __________

AOI PENSION PLAN, ADAM LAROSA,
MATTHEW STEIN, FGC SECURITIES LLC and
STEPHEN WHEELER,

                        Defendants.


                                            COMPLAINT

       Plaintiff Kingdom of Belgium, Federal Public Service Finance (“FPSF Belgium”), for its

Complaint against Defendants AOI Pension Plan (“AOI”), Adam LaRosa, Matthew Stein, FGC

Securities LLC (“FGC Securities”) and Stephen Wheeler (collectively, “Defendants”), alleges by

its undersigned attorneys as follows:

                                        Nature of the Case

       1.       Plaintiff FPSF Belgium is the agency of the government of the Kingdom of

Belgium (“Belgium”) charged with the assessment and collection of Belgian taxes. FPSF

Belgium is the Belgian equivalent of the United States Treasury Department.

       2.       This case arises from a fraudulent scheme that caused FPSF Belgium to pay large

amounts of money to putative entities in the United States claiming to be owed tax refunds

relating to corporate dividends. The Defendants in this action participated in the scheme as

primary violators or aiders and abettors.

       3.       The scheme took advantage of a tax refund arrangement between Belgium and the

United States. Under Belgian law, Belgian companies are required to withhold a 25% tax on
            Case 1:21-cv-06408-JGK Document 1 Filed 07/27/21 Page 2 of 12




dividends paid to their shareholders. However, under a double taxation treaty between Belgium

and the United States, this withheld amount is reimbursable to U.S. shareholders that meet

certain qualifications. In particular, entities that qualify as tax-exempt pension funds under U.S.

law may be entitled to a full refund.

       4.       Defendants LaRosa and Stein used a scheme to mislead FPSF Belgium into

paying out dividend tax refunds that were not owed. To accomplish this scheme, they employed

a variety of fictitious pension plans, one of which was AOI.

       5.       LaRosa and Stein created the appearance that AOI was a bona fide U.S. pension

plan that owned shares in one or more Belgian companies for which dividends had been paid and

dividend taxes had been withheld. LaRosa and Stein then caused AOI to request refunds in

connection with those purportedly withheld dividend taxes.

       6.       These refund applications were fraudulent because AOI was not a bona fide

pension plan, AOI did not own the shares that it claimed to own and AOI did not earn the

dividends it claimed to have earned. In reality, AOI is nothing more than an alter ego of LaRosa

and Stein.

       7.       Defendants FGC Securities and Stephen Wheeler aided and abetted this fraud.

They knowingly provided substantial assistance by, among other things, creating false and

misleading documentation of AOI’s purported shareholdings and receipt of dividends.

       8.       In reliance on the false and misleading refund claims submitted on behalf of AOI,

FPSF Belgium paid AOI or its purported agents a total of €5,942,268, or approximately

$7,130,722 at the current exchange rate. FPSF Belgium has been damaged in that amount, plus

interest, as well as other costs and expenses incurred investigating the fraud.




                                                -2-
               Case 1:21-cv-06408-JGK Document 1 Filed 07/27/21 Page 3 of 12




                                                Parties

          9.       Plaintiff FPSF Belgium is the agency of the Belgian government charged with the

assessment and collection of Belgian taxes. FPSF Belgium is located at Boulevard du Roi Albert

II, 33, bus 555, 1030 Brussels, Belgium. FPSF Belgium is an agency of a foreign state under the

U.S. Foreign Sovereign Immunities Act.

          10.      Defendant AOI is a trust recognized by the U.S. Internal Revenue Service

(“IRS”). In submissions to FPSF Belgium, the address for AOI is listed 40 West 57th Street,

20th Floor, NY. On information and belief, to the extent AOI has any real existence, each

purported participant, member or trustee of AOI is a citizen of a state of the United States.

          11.      Defendant Adam LaRosa is a natural person who is a citizen of the State of New

Jersey.

          12.      Defendant Matthew Stein is a natural person who is a citizen of the State of New

York.

          13.      Defendant FGC Securities is a limited liability company organized under the laws

of the State of Delaware and with its principal place of business in the State of New York. On

information and belief, the sole member of FGC Securities is FGC Holdings LLC (“FGC

Holdings”). FGC Holdings is a limited liability company organized under the laws of the State

of Delaware with its principal place of business in the State of New York. On information and

belief, the members of FGC Holdings are John Foley and Demetrios Lyristis, both of whom are

natural persons who are citizens of the State of New York.

          14.      Defendant Stephen Wheeler is a natural person who is a citizen of the State of

New Jersey. At all relevant times, he was the head of operations for FGC Securities.




                                                  -3-
          Case 1:21-cv-06408-JGK Document 1 Filed 07/27/21 Page 4 of 12




                                      Jurisdiction and Venue

       15.     This Court has subject matter jurisdiction over all claims pursuant to 28 U.S.C.

§ 1332(a)(4) because the matter in controversy exceeds the sum or value of $75,000 and is

between an agency of a foreign state as plaintiff and citizens of a state or of different states.

       16.     This Court has personal jurisdiction over each of the Defendants. The claims in

this action arise from the transaction of business in New York, commission of torts in New York

and/or use of real property situated in New York. In addition, some of the Defendants are

residents of New York.

       17.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

                                        Factual Background

   A. Belgian Dividend Taxation.

       18.     Dividends paid by Belgian companies are taxed at the rate of 25% under Belgian

law. Such taxes are collected through a withholding system. At the time each dividend is paid,

the Belgian company withholds 25% and transfers that amount to FPSF Belgium. The company

then pays the net amount (the dividend minus the tax) to its shareholders.

       19.     Under a tax treaty between the United States and Belgium, tax-exempt residents

of the United States, including pension plans, are entitled to refunds of any withholding tax on

dividends. To obtain a refund, a pension plan must submit an application to FPSF Belgium with

proof of its tax-exempt status and its ownership of a dividend payment that resulted in

withholding.




                                                 -4-
          Case 1:21-cv-06408-JGK Document 1 Filed 07/27/21 Page 5 of 12




       20.     The criteria for tax-exempt status in the United States are set forth principally in

Sections 401(a) and 501(a) of the Internal Revenue Code, as well as applicable regulations

thereunder. Among other things, a tax-exempt pension plan must be for the “exclusive benefit”

of an entity’s employees or their beneficiaries and must be funded by contributions from the

employer or employees.

       21.     Moreover, a pension plan can receive a full refund only where the dividends at

issue are not derived from the carrying on of a business by the pension fund or through an

associated enterprise.

   B. Defendants’ Fraudulent Scheme.

       22.     Beginning in or about 2012, Defendants LaRosa and Stein participated in a

scheme to submit fraudulent tax refund claims to FPSF Belgium. The scheme involved the

registration of U.S. tax residents that would pose as qualified U.S. pension plans. These entities

would represent to FPSF Belgium that they were tax-exempt pension plans and, using

documentation from a firm called Solo Capital, would represent that they owned shares in

Belgian companies, thus entitling them to full refunds of all withheld dividend tax.

       23.     One of the tax residents used in this scheme was AOI. LaRosa and Stein created

AOI in 2013 as a vehicle to make fraudulent tax refund requests. On information and belief,

AOI has no legitimate sponsoring entity with any employees, it does not exist for the exclusive

benefit of any such employees or their beneficiaries and it is funded by sources other than any

purported employer or employees. Instead, AOI was used principally for the benefit of

Defendants LaRosa and Stein. LaRosa and Stein dominated and controlled AOI in order to

perpetrate a fraud against FPSF Belgium.




                                                -5-
          Case 1:21-cv-06408-JGK Document 1 Filed 07/27/21 Page 6 of 12




        24.     In submissions to FPSF Belgium, AOI listed its address as 40 West 57th Street,

20th Floor, New York, NY 10019. At the time, that address was occupied by non-party Argre

Management LLC (“Argre”), a financial services firm. Adam LaRosa was a partner at Argre and

Stein was an Argre employee. These individuals used the 40 West 57th Street address to give

AOI a false appearance of legitimacy. The same address was used for other sham pension plans

in connection with other fraudulent tax refund requests to FPSF Belgium and other tax

authorities.

        25.     Some of the documentation submitted to FPSF Belgium listed AOI’s address as

56 East 80th Street, New York, NY 10075. On information and belief, that is the personal

residence of Defendant Stein.

        26.     FPSF Belgium discovered the facts set forth above concerning AOI in or about

January 2021.

        27.     In addition to creating the appearance that AOI was a legitimate pension plan, the

scheme also depended on showing that AOI purportedly owned shares in Belgian companies and

received related dividends. To accomplish this, Defendants worked with various share

custodians and brokers to obtain the necessary false documentation. These participants in the

fraud included Defendants FGC Securities and Stephen Wheeler, FGC’s head of operations, as

well as non-party Solo Capital Partners LLP (“Solo Capital”).

        28.     Finally, to submit the required paperwork to FPSF Belgium, Defendants enlisted

the services of a tax reclaim agent called “Goal Taxback” (“GTB”). To formalize this role,

Defendant LaRosa signed a “Special Power of Attorney” dated March 13, 2013. The power of

attorney authorized GTB to provide tax services including “reclaiming from any taxation




                                               -6-
          Case 1:21-cv-06408-JGK Document 1 Filed 07/27/21 Page 7 of 12




authority in any jurisdiction . . . amounts in respect of payments made to the pension plan . . . or

on behalf of the pension plan.” LaRosa signed as “authorised signer.”

   C. Defendants’ False Representations to FPSF Belgium.

       29.      From 2013 to 2015, Defendants carried out their scheme to defraud FPSF

Belgium by submitting tax refund claims through GTB on behalf of AOI. Each claim included a

cover letter from GTB, a tax refund claim form, documentation purporting to show AOI’s share

ownership and receipt of dividends, the power of attorney signed by LaRosa and a statement

from the IRS purporting to certify that AOI was a tax-exempt U.S. pension plan.

       30.      A chart identifying refund claims made by AOI is attached as Exhibit A. The

chart shows the date of the application, the Belgian company in which AOI supposedly owned

shares and the requested refund amount.

       31.      Each of these refund claims contained numerous false and misleading

representations by the Defendants, described in more detail below.

             1. Misrepresentation of AOI’s Status as a Legitimate Pension Plan.

       32.      Each refund claim represented that AOI was a legitimate pension plan that

qualified for a full refund based on its tax-exempt status under U.S. law.

       33.      For example, the claims included express statements by GTB that AOI was a U.S.

pension plan, and that it was seeking a full refund on that basis.

       34.      In addition, each request included a statement from the IRS for AOI certifying

that “to the best of our knowledge, the above-named entity is a trust forming part of a pension,

profit sharing, or stock bonus plan qualified under section 401(a) of the U.S. Internal Revenue

Code, which is exempt from U.S. taxation under section 501(a) . . ..” This type of IRS statement

is called a Form 6166, which the IRS provides to U.S. tax residents upon request. The IRS does




                                                -7-
            Case 1:21-cv-06408-JGK Document 1 Filed 07/27/21 Page 8 of 12




so based on information provided by the applicant and without an independent determination of

the entity’s status. On information and belief, AOI, LaRosa and Stein procured this IRS

statement by providing the IRS with false and misleading information. LaRosa and Stein caused

GTB to include this IRS statement in the tax refund requests.

       35.      The statements in the refund claims that AOI was a pension plan were false. AOI

was not a pension plan because, among other reasons, there was no legitimate employer

associated with AOI, AOI was not funded by employer or employee contributions and AOI did

not exist for the exclusive benefit of employees and their beneficiaries.

             2. Misrepresentation of AOI’s Ownership of Shares and Dividends.

       36.      Each refund claim represented that AOI owned shares in a Belgian company and

that it had received dividends in connection with those shareholdings.

       37.      Each refund claim form identified the Belgian company in which AOI supposedly

owned shares, stated the number of those shares and stated the net dividend that AOI supposedly

received.

       38.      The claims also included documentation from one or more brokers supposedly

showing AOI’s purchase of the relevant shares. For example, for several refund claims, FGC

Securities provided “cash equity confirmations” purporting to show AOI’s share purchases.

These documents were signed by Stephen Wheeler of FGC Securities.

       39.      In addition, each refund claim included a purported “dividend credit advice” from

Solo Capital. In this document, Solo Capital stated that it was crediting AOI’s account to reflect

payment of dividends in connection with the relevant shares. The document purported to

describe, among other things, the company in which AOI supposedly owned shares, the number




                                                -8-
          Case 1:21-cv-06408-JGK Document 1 Filed 07/27/21 Page 9 of 12




of shares and their international securities identification number (or “ISIN”), the gross dividend

amount, the tax withheld and the net dividend.

       40.      The statements concerning ownership of shares and dividends by AOI were false.

AOI did not purchase or own the shares in question, did not receive dividends in connection

therewith and was not entitled to any tax refund. To the extent AOI was involved in any

purported transaction involving a share purchase or receipt of dividends relating to these

securities, any such transaction was a sham designed to create the false appearance that AOI

owned the shares, received dividends, and/or was entitled to a tax refund.

   D. Payments by FPSF Belgium.

       41.      In reasonable reliance on the various false statements made by or on behalf of the

Defendants in each of AOI’s refund requests described above, FPSF Belgium paid to AOI or its

agents the requested refund amounts. These payments were made at various times in the months

following Defendants’ refund requests. The amounts paid came to a total of €5,942,268, or

approximately $7,130,722 at the current exchange rate.

       42.      On information and belief, the Defendants distributed these payments among each

other, related shell companies and their other co-conspirators.

       43.      The scheme to defraud FPSF Belgium continued until at least November 2015,

when FPSF Belgium suspended payments on refund claims involving Solo Capital.

                                  First Claim for Relief - Fraud
                                (Against AOI, LaRosa and Stein)

       44.      FPSF Belgium repeats and realleges Paragraphs 1 through 43 above as if fully set

forth herein.

       45.      The tax refund claims submitted on behalf of AOI contained numerous materially

false and misleading statements.



                                                 -9-
         Case 1:21-cv-06408-JGK Document 1 Filed 07/27/21 Page 10 of 12




       46.      AOI, LaRosa and Stein knowingly caused these refund claims to be submitted.

AOI, LaRosa and Stein knew that statements in the refund claims were false and/or acted

recklessly as to the statements’ falsity. AOI, LaRosa and Stein knowingly made these

statements, and/or caused them to be made, and/or conspired to have them made. AOI, LaRosa

and Stein did so with the fraudulent intent to induce FPSF Belgium to pay out the requested

dividend tax refunds.

       47.      In reliance on these fraudulent misrepresentations, FPSF Belgium paid out

withholding tax refund claims totaling €5,942,268 to AOI or its agents. FPSF Belgium suffered

damage in that amount, plus interest, as well as the costs of investigating and uncovering

Defendants’ fraud in an amount to be determined at trial.

       48.      Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, and therefore FPSF Belgium is entitled to punitive damages.

                     Second Claim for Relief – Aiding and Abetting Fraud
                            (Against FGC Securities and Wheeler)

       49.      FPSF Belgium repeats and realleges Paragraphs 1 through 48 above as if fully set

forth herein.

       50.      AOI, LaRosa and Stein perpetrated a fraud on FPSF Belgium.

       51.      FGC Securities and Wheeler had actual knowledge of this fraud and knowingly

provided substantial assistance to advance the fraud’s commission.

       52.      As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, FPSF Belgium has suffered substantial damages.

       53.      Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, and therefore FPSF Belgium is entitled to punitive damages.




                                               - 10 -
        Case 1:21-cv-06408-JGK Document 1 Filed 07/27/21 Page 11 of 12




                                       Request for Relief

       WHEREFORE, Plaintiff FPSF Belgium requests that this Court enter judgment in its

favor against Defendants as follows:

              a) An award of damages in an amount of no less than €5,942,268, or
                 approximately $7,130,722 at today’s currency exchange rate, plus pre-
                 judgment interest, and further damages in an amount to be determined at trial;

              b) Punitive damages;

              c) The costs and fees of this action;

              d) All other and further relief that is just and proper.

Dated: July 27, 2021
       New York, New York

                                                  CLIFFORD CHANCE US LLP

                                                   s/ Jeff E. Butler
                                                  Jeff E. Butler
                                                  John P. Alexander
                                                  Meredith George
                                                  Robert Price
                                                  CLIFFORD CHANCE US LLP
                                                  31 West 52nd Street
                                                  New York, New York 10019
                                                  Attorneys for Plaintiff Kingdom of Belgium,
                                                  Federal Public Service Finance




                                              - 11 -
Case 1:21-cv-06408-JGK Document 1 Filed 07/27/21 Page 12 of 12




                              Exhibit A

   Date of         Belgian Security           Refund Amount
   Application

   11/27/2013      Umicore                    €70,000.00

   12/3/2013       Ageas                      €375,000.00

   12/4/2013       Anheuser/Busch Inbev       €1,466,250.00

   12/4/2013       Telenet                    €644,626.18

   12/4/2013       KBC                        €392,500.00

   12/4/2013       Delhaize Group             €190,750.00

   12/4/2013       Solvay                     €160,000.00

   12/4/2013       UCB                        €149,175.00

   12/4/2013       Mobistar                   €90,000.00

   12/4/2013       Umicore                    €74,375.00

   12/4/2013       Bekaert                    €59,500.00

   12/4/2013       Ackermans & Van Haaren     €35,487.50

   12/10/2013      Belgacom                   €315,000.00

   5/1/2014        Belgacom                   €184,789.92

   5/7/2014        Groupe Bruxelles Lambert   €135,876.92

   5/28/2014       Anheuser/Busch Inbev       €600,378.30

   5/28/2014       Ageas                      €216,759.55

   11/13/2014      Anheuser/Busch Inbev       €781,800.00




                                - 12 -
